IN THE SUPREME COURT OF THE STATE OF DELAWARE

THEODORE JACKSON, §
§ No. 285, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 1 102005390
§
Plaintiff Below, §
Appellee. §

Submitted: July 8, 2015
Decided: July 17, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
O R D E R

This 17Eh day of July 2015, it appears to the Court that:

(1) On June 8, 2015, the appellant, Theodore Jackson, ﬁled a notice
of appeal from a Superior Court order dated May 30, 2015 in State v.
Jackson, Cr. ID No. 1102005390. The order identiﬁed in the notice of
appeal does not appear on the docket in the Superior Court case.

(2) By letter dated June 8, 2015, the Clerk directed Jackson to ﬁle
an amended notice of appeal identifying the date of the order on appeal.

Jackson did not ﬁle an amended notice of appeal or otherwise respond to the

Clerk’s letter by the June 23, 2015 deadline.

(3) On June 25, 2015, the Clerk issued a certiﬁed notice directing
Jackson to show cause why the appeal should not be dismissed for his failure
to ﬁle an amended notice of appeal. Jackson received the notice to show

cause on June 27, 2015.

(4) On June 30, 2015, Jackson ﬁled an amended notice of appeal
purporting to appeal from an order dated June 23, 2015. The order identiﬁed
in the amended notice of appeal does not appear on the docket in the
Superior Court case.

(5) On July 2, 2015, Jackson ﬁled a letter requesting “information
of date and where to be.” In the same letter Jackson advised the Court that
he would ﬁle a response to the notice to show cause. The Clerk sent Jackson
a Supreme Court docket sheet.

(6) Other than the amended notice of appeal ﬁled on June 30, 2015
and letter ﬁled on July 2, 2015, Jackson has not responded to the notice to
show cause. Any further response from Jackson was due on or before July
7, 2015.

(7) Under the Delaware Constitution, this Court may review a ﬁnal
judgment in a criminal case.* Jackson has not identiﬁed such a judgment in

his notice of appeal or amended notice of appeal. Under these

" Del. Const. art. 1v, § 1 l(1)(b).

Ix.)

circumstances, the Court concludes that Jackson’s appeal fails to invoke the
jurisdiction of the Court.

NOW THEREFORE IT IS ORDERED, under Supreme Court Rule

29(b), that the appeal is DISMISSED.